Case:19-01282-MER Doc#:40 Filed:12/11/19                   Entered:12/11/19 16:06:21 Page1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

    In re:                                       )      Case No. 19-18459 MER
                                                 )
    Frictionless World, LLC                      )      Chapter 11
                                                 )
    Debtor.                                      )
                                                 )
                                                 )
                                                 )
    Frictionless World, LLC,                     )
                                                 )      Adversary Proceeding No. 19-01282 MER
    Plaintiff,                                   )
                                                 )
    v.                                           )
                                                 )
    Frictionless, LLC; Changzhou Inter Universal )
    Machine & Equipment Co., Ltd.; Li Zhixiang; )
    Changzhou Zhong Lian Investment Co., Ltd.; )
    Serena Li; and Frank Li,                     )
                                                 )
    Defendants.                                  )


             ARBITRATION PARTICIPANTS’ MEMORANDUM IN SUPPORT OF THE
                            ADMISSIBILITY OF EXHIBIT Q


             1.     Pursuant to the Court’s order at the December 6, 2019 hearing (the “Hearing”), the

Arbitration Participants1 respectfully submit this brief memorandum in support of the admissibility

of Exhibit Q, the Emergency Arbitrator’s July 19, 2019 Order denying the Debtor’s Emergency

Arbitration Motion seeking preliminary injunction (the “Emergency Arbitration Order”).

             2.     The Arbitration Participants rely upon the Emergency Arbitration Order, along with

the other Arbitration documents, orders, and agreements that the Court already admitted into



1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Arbitration Participants’ Consolidated Memorandum of Law, dated November 1, 2019. See
Adversary Proceeding Docket No. 22 (the “Opening Brief”).


                                                    1
Active/51005745.3
Case:19-01282-MER Doc#:40 Filed:12/11/19                   Entered:12/11/19 16:06:21 Page2 of 5




evidence, to demonstrate the Debtor’s agreement to arbitrate the Parties’ dispute.2 Specifically,

the Emergency Arbitration Order—Exhibit Q—states: “Not all parties to this arbitration were

signatories to the arbitration agreement although each had appeared voluntarily in the arbitration

and joined all issues raised. [O]n June 24, 2019, all parties filed submission agreements with the

ICDR submitting this dispute to arbitration.” Exhibit Q, ¶ 7.

         3.         At the Hearing, the Debtor objected to the admissibility of Exhibit Q on hearsay

grounds. Initially, the Debtor’s agreement to arbitrate, as reflected in the Emergency Arbitration

Order, is an opposing party’s statement and therefore is not hearsay. See FRE 801(d)(2). Even if

it did constitute hearsay, however, Exhibit Q is nevertheless admissible.

         4.         The Tenth Circuit has noted that an “arbitral decision may be admitted as evidence

and accorded such weight as the court deems appropriate.’” King v. Horizon Corp., 701 F.2d

1313, 1316 (10th Cir. 1983) (quoting Alexander v. Gardner-Denver Co., 415 U.S. 36, 60 (1974));

see also Oliver v. Peter Kiewit & Sons/Guernsey Stone, 106 F. App’x 672, 677 (10th Cir. 2004)

(“The district court was entitled to consider the arbitrator’s decision as evidence. . . .”). “The

Federal Rules of Evidence start from the premise that [arbitral decisions] are generally admissible

‘unless the sources of information or other circumstances indicate a lack of trustworthiness.’”

Graef v. Chemical Leaman Corp., 106 F.3d 112, 118 (5th Cir.1997) (quoting Fed. R. Evid. 803(6)).



2
  See also Exhibit 39 (the Debtor’s Arbitration Counterclaims, which state: “[The Debtor] will
agree to have this heard under by [sic] the AAA” if CIU agrees to do so as well); Exhibit G (email
on behalf of CIU accepting the Debtor’s offer to arbitrate); Exhibit M (the Debtor’s Submission
Agreement); Exhibit U (the Tribunal’s Procedural Order No. 2, memorializing that “The Parties
stated no challenge and no intent to challenge the formation, existence, or validity of the arbitration
agreement, the jurisdiction of the Tribunal, or the arbitrability of any claim, defense, or
counterclaim . . . .”); Exhibit L (Emergency Arbitrator’s Procedural Order No. 1, requiring the
Parties to “file a submission agreement submitting all claims and disputes to arbitration”).

   The Court admitted these exhibits, subject only to the Debtor’s objection to Exhibit U on
relevance grounds, which the Arbitration Participants expect will be overruled.

                                                    2
Active/51005745.3
Case:19-01282-MER Doc#:40 Filed:12/11/19                  Entered:12/11/19 16:06:21 Page3 of 5




         5.         Absent such proof of lack of trustworthiness, courts regularly admit arbitration

decisions like the Arbitration Order into evidence under both: (a) Federal Rule of Evidence 803(6),

the hearsay exception for Records of a Regularly Conducted Activity; and (b) the Residual

Exception to hearsay provided by Federal Rule of Evidence 807:

              •     Knickmeyer v. Nevada ex rel Eighth Judicial Dist. Court, 173 F. Supp. 3d 1034,
                    1041 (D. Nev. 2016), aff’d sub nom. Knickmeyer v. Nevada ex rel. Eighth Judicial
                    Dist. Court, 716 F. App’x 597 (9th Cir. 2017) (holding arbitration decision was
                    admissible under both FRE 803(6) and FRE 803(8)(c) [now FRE 803(8)(iii)]);

              •     Via v. Taylor, No. CIV.A.97-4-JJF, 2002 WL 31115613, at *3–4 (D. Del. Sept.
                    11, 2002) (admitting AAA decision under FRE 803(6) and what is now FRE 807);

              •     Trustees of S. California IBEW-NECA Pension Plan v. Jam Fire Prot., 718 F.
                    Supp. 2d 1176, 1184 (C.D. Cal. 2009) (admitting ERISA arbitration decision
                    under FRE 803(6));

              •     Benjamin v. Walt Disney Co., No. CV 05-2280GPS, 2007 WL 1655783, at *2
                    (C.D. Cal. June 5, 2007) (admitting arbitration decision under FRE 803(6));

              •     Diamond Resorts Int'l, Inc. v. Aaronson, 371 F. Supp. 3d 1088, 1104 n.8 (M.D.
                    Fla. 2019) (admitting arbitration award under FRE 807);

              •     Sievert v. City of Sparks, No. 3:12-CV-0526-LRH-WGC, 2014 WL 358698, at *2
                    (D. Nev. Jan. 31, 2014) (admitting arbitral opinion and award under FRE 807).

         6.         The Debtor does not dispute that Exhibit Q is a true and correct copy of the

Emergency Arbitration Order. Nor does the Debtor point to any indicia of untrustworthiness of

the Emergency Arbitrator’s finding that “all parties filed submission agreements with the [AAA’s

International Centre for Dispute Resolution] submitting this dispute to arbitration.” Exhibit Q at

¶ 7. Accordingly, Exhibit Q is admissible under both Federal Rules of Evidence 803(6) and 807.

         WHEREFORE, based on the legal and factual authorities and arguments set forth above,

the Arbitration Participants respectfully request that the Court admit Exhibit Q into evidence.




                                                    3
Active/51005745.3
Case:19-01282-MER Doc#:40 Filed:12/11/19     Entered:12/11/19 16:06:21 Page4 of 5




         DATED: December 11, 2019.

                                     SHERMAN & HOWARD L.L.C.

                                     s/ Peter A. Cal
                                     Peter A. Cal
                                     Eric E. Johnson
                                     633 Seventeenth Street, Suite 3000
                                     Denver, Colorado 80202
                                     Telephone: (303) 297-2900
                                     Facsimile: (303) 298-0940
                                         E-mail: pcal@shermanhoward.com
                                                  ejohnson@shermanhoward.com

                                     K&L GATES LLP

                                     s/ Brian D. Koosed
                                     Brian D. Koosed
                                     Robert T. Honeywell
                                     1601 K Street, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 778-9204
                                     Facsimile: (202) 778-9100
                                         E-mail: Brian.Koosed@klgates.com
                                                  Robert.Honeywell@klgates.com

                                     Attorneys for Changzhou Zhong Lian
                                     Investment Co., Ltd., Changzhou Inter Universal
                                     Machine & Equipment Co., Ltd., Frictionless,
                                     LLC, and Li Zhixiang




                                       4
Active/51005745.3
Case:19-01282-MER Doc#:40 Filed:12/11/19            Entered:12/11/19 16:06:21 Page5 of 5




                              CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, I electronically filed the foregoing
ARBITRATION PARTICIPANTS’ MEMORANDUM IN SUPPORT OF THE
ADMISSIBILITY OF EXHIBIT Q with the Clerk of Court using the CM/ECF system which
will send notification of such filing to the following e-mail addresses:

      Aaron J. Conrardy, Esq.                   Thomas P. Howard, Esq.
      David Wadsworth, Esq.                     Olayinka L. Hamza, Esq.
      David Warner, Esq.                        thoward@thowardlaw.com
      aconrardy@wgwc-law.com                    ohamza@thowardlaw.com
      dwadsworth@wgwc-law.com
      dwarner@wgwc-law.com

      Kevin S. Neiman, Esq.                     Debra Piazza, Esq.
      kevin@ksnpc.com                           dpiazza@montgomerylittle.com

      Nathan G. Osborn, Esq.                    Alan K. Motes, Esq.
      nosborn@montgomerylittle.com              Alan.Motes@usdoj.gov

      U.S. Trustee                              Jiangang Ou
      USTPRegion19.DV.ECF@usdoj.gov             jou@nguyen-chen.com

      Risa Lynn Wolf-Smith, Esq.                Stephen M. Packman, Esq.
      RWolf@hollandhart.com                     spackman@archerlaw.com



                                                  s/ Roberta Neal




                                            5
Active/51005745.3
